By the Court.
The action in the court of common pleas instituted by Thomas F. Splain was to recover damages from the defendants for maintaining a nuisance by permitting a plank to remain across the sidewalk in front of the church property, without guard or notice.
*332The church is an unincorporated association of persons organized for religious purposes.
On demurrer, the church and the pastor were dismissed from the action.
It is claimed that neither the church nor its property could he held in an action of this character, but that the liability was that of the members or the person or persons guilty of the wrong. This in effect was decided in Males v. Murray, 3 C. C. (N. S.), 671.
The defendants, Charles E. Hannaford, George S. Mackelfresh, Charles Mackelfresh and Elisha F. Layman, were designated in the caption and the body of the petition as directors and trustees of the Win-ton Place Methodist Episcopal Church, and were served in that capacity. Had they been sued individually, and it was shown that they, or some of them were liable, it would be an individual liability for their acts. Reeve v. Wheeler, 11 Ohio Law Rep., 510.
Assuming, without deciding, that this was an attempt to sue them individually, the judgment below cannot stand. The verdict of the jury and the judgment of the court were against them as trustees of the Winton Place Methodist Episcopal Church.
The judgment will therefore be reversed, and the cause remanded for further proceedings according to law.

Judgment reversed and cause remanded.

Hamilton, P. J., Cushing and Buchwalter, JJ., concur.